NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAY 8 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LINDA SISCO,                                    No.    17-35359

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05350-RBL

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted May 6, 2019**

Before:      FARRIS, LEAVY, and TROTT, Circuit Judges.

      Linda Sisco appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We review de novo, Molina v. Astrue, 674 F.3d 1104, 1110



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2012), and we affirm.

      The Administrative Law Judge (ALJ) provided clear and convincing reasons

to discredit Sisco’s testimony as to her functional limitations, including

inconsistency with her work history and failure to comply with treatment

recommendations. See Molina, 674 F.3d at 1112 (concluding that an inadequately

explained failure to follow treatment advice is a clear and convincing reason to

discredit claimant testimony); Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir.

2002) (explaining that inconsistency with work history is a proper reason to

discredit claimant testimony). By failing to raise the issue before the district court,

Sisco waived any challenge to the ALJ’s conclusion that Sisco’s range of daily

activities was inconsistent with Sisco’s testimony as to her functional limitations.

See Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006) (holding that a claimant

waives an issue by failing to raise it before the district court). Any error in relying

on additional reasons to discredit Sisco’s testimony was harmless. See Carmickle

v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008) (concluding that

error in relying on improper reasons to discredit claimant testimony was harmless

where remaining reasons are supported by substantial evidence).

      The ALJ properly rejected Dr. Teveliet’s opinions based on specific and

legitimate reasons, including inconsistency with his own treatment notes,

inconsistency with the medical record, and inconsistency with Sisco’s activities.


                                           2                                    17-35359
See Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (requiring specific and

legitimate reasons to reject the contradicted opinion of a treating physician);

Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (conflict with claimant’s

activities is a proper reason to reject a medical opinion); Tommasetti v. Astrue, 533

F.3d 1035, 1041 (9th Cir. 2008) (conflict with treatment notes is a specific and

legitimate reason to reject a medical opinion). We find no error in the ALJ’s

reasoning and determination that Sisco’s daily activities, which he lists, “reduce

the credibility of [her] allegations.”

      The ALJ provided clear and convincing reasons to reject Dr. Neims’s

uncontradicted opinion. See Trevizo, 871 F.3d at 675. The ALJ properly rejected

Dr. Neims’s opinion as to marked limitations in social interaction and adaptation

because the limitations were unsupported by Dr. Neims’s own clinical

observations. See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)

(concluding that inconsistency with a doctor’s own clinical observations is a clear

and convincing reason to reject a medical opinion). The ALJ properly rejected Dr.

Neims’s opinion as to Sisco’s Global Assessment Function (GAF) score because

this score was partially based on non-disability related factors such as

unemployment. See Garrison v. Colvin, 759 F.3d 995, 1002 n.4 (9th Cir. 2014).

The ALJ properly incorporated Dr. Neims’s opinion as to mild mental health

limitations into the Residual Functional Capacity (RFC). See Turner v. Comm’r,


                                          3                                       17-35359
Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (explaining that the ALJ is not

required to reject an opinion when the ALJ reasonably incorporates it into the

RFC). Any error in relying on additional reasons to reject Dr. Neims’s opinion as

to marked limitations was harmless. See Molina, 674 F.3d at 1115.

      The ALJ properly rejected Mr. Sisco’s lay testimony based on inconsistency

with the medical record. See Bayliss, 427 F.3d at 1218 (inconsistency with

medical evidence is a germane reason to reject lay testimony).

      Sisco waived any challenge to the ALJ’s analysis of Dr. Linberg and Dr.

Van Der Reis’s opinions by failing to raise the issue at the district court. See

Greger, 464 F.3d at 973.

      Substantial evidence supports the ALJ’s assessment of the residual

functional capacity (RFC) and hypothetical to the vocational expert. See Bray v.

Comm’r, Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (RFC must include

all limitations supported by the record).

      AFFIRMED.




                                            4                                  17-35359